Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quintanilla (“Vacuum impregnation of firming agents in red raspberries”), in view of Correia (“Effect of Temperature, Time, and Material Thickness on the Dehydration Process of Tomato”) and Cavender (WO-2014153210-A1).
Regarding claims 1 – 10, Quintanilla teaches immersing produce in an impregnation solution and applying a vacuum before releasing the vacuum and removing the produce from the solution [pg 3707, “Vacuum impregnation treatment”].  The solution comprises a low methoxyl pectin (LMP) polysaccharide at a concentration of 1 w/w% of the solution.  The solution also comprises calcium chloride at a concentration of 0.03 mg/g pectin.  The vacuum impregnation solution was used at 20°C [pg 3707, “Infusion solutions”].
Quintanilla does not teach drying the produce after infusion so as to reduce a water content of the produce to below its harvest-level of hydration, applying an edible coating to the produce, or the order of steps.
Correia teaches dehydrating produce as a method to maintain the desired quality and preservation of the produce [pg 1, “Introduction”, ¶3].  The produce is placed in a heated air-drying apparatus with an air circulation speed of 1.5m/s [pg 2, “Materials and Methods”, ¶1].  The optimal temperature of the dehydration process is 52 - 67°C [pg 6, “Conclusion”, ¶1].  The dehydration temperature of the claim overlaps with Correia and is therefore obvious over the prior art.  It would have been obvious to a person having ordinary skill in the art to use the method of Correia with the method of Quintanilla so as to preserve and maintain the quality of the produce.
Cavender teaches adding a coating to produce.  This is to prevent pre- and post-harvest damage to and the leaching of nutrients from produce [pg 10, lines 6 – 10].  The coating is a composition comprising a crosslinking agent [pg 10, lines 23 – 26].  The crosslinking agent can be sodium alginate or carboxymethylcellulose in a concentration of from about 0.05 – 0.4 wt/v% [pg 11, lines 5 – 10].  The claimed concentrations of sodium alginate and carboxymethylcellulose overlap with Cavender and are therefore obvious over the prior art.  It would have been obvious to a person having ordinary skill in the art to combine the coating of Cavender with the method of Quintanilla so as to prevent damage and nutrient loss to the produce.
While Quintanilla, Correia, and Cavender do not disclose the claimed order of performing the steps, the courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  It would have been obvious for a person having ordinary skill in the art to perform the steps in any order so long as the end result of a coated produce is obtained.
Regarding claim 12, Quintanilla does not teach the produce being stabilized for at least two months.  However, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Therefore, Quintanilla, Correia, and Cavender teach produce that is stabilized for at least two months.
Claims 11 and 13 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Quintanilla, Correia, and Cavender as applied to claim 1 above, and further in view of Ormerod (US-20040065094-A1).
Regarding claims 11 and 13 – 24, Quintanilla, Correia, and Cavender teach the vacuum infusion of produce followed by dehydration and coating, but do not teach freezing the produce after infusion.  Ormerod teaches subjecting produce to a firming treatment involving immersion followed by heating and then reducing the temperature to ≤ 18°C [Abstract].  The freezing process uses a blast freezer, which can reduce the temperature of the produce to -30°C [0051] – [0053].  This procedure provide frozen produce of excellent quality when defrosted [0001].  It would have been obvious to a person having ordinary skill in the art to have used the method of Ormerod with the method of Quintanilla, Correia, and Cavender so as to create preserved produce that will have excellent quality once defrosted.
While Quintanilla, Correia, and Cavender do not disclose the claimed order of performing the steps, the courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  It would have been obvious for a person having ordinary skill in the art to perform the steps in any order so long as the end result of a frozen, or frozen and coated, produce is obtained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799